                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                     EASTERN DIVISION
                             Criminal No. 4:15-CR-43-lBO
                               Civil No. 4:18-CV-166-BO


Luther Allen Terry,                            )
                                               )
                      Petitioner,              )
                                               )
         v.                                    )                      ORDER
                                               )
United States of America,                      )
                                               )
                      Respondent.              )


          Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing§ 2255

Proceedings, the United States Attorney is DIRECTED to file an Answer pursuant to Rule 5, Rules

Governing § 225 5 Proceedings, or to make such other response as appropriate to the above-captioned

§ 2255 Motion to Vacate, Set Aside or Correct Sentence, within forty (40) days of the filing of this

order.

          SO ORDERED. This ~day of October, 2018.




                                               UNITED STATES DISTRICT JUDGE
